



EXHIBIT 10.2
fslrlogoa17.jpg [fslrlogoa17.jpg]


CEO Leadership Equity Plan
GRANT NOTICE


This Grant Notice sets forth the economic terms of a Performance Unit Award
granted under the First Solar, Inc. 2015 Omnibus Incentive Compensation Plan
(the “Plan”). This Grant Notice, together with the Performance Unit Award
Agreement Form Perf Unit-008 (“Performance Unit Award Agreement”) (the terms of
which are incorporated into this Grant Notice by reference), constitute the
Award Agreement for this Performance Unit Award under the CEO Leadership Equity
Plan. Capitalized terms used in this Grant Notice that are not defined in this
Grant Notice have the meanings as used or defined in the Performance Unit Award
Agreement, or if not defined therein, the Plan.


Participant:
[●]
 
 
Target # Performance Units:
[●]
 
 
Grant Date:
[●]
 
 
Performance Period:
[●]
 
 
Vesting Conditions:
The number of Performance Units that vest is subject to the level of achievement
of the following performance goals during the Performance Period (the
“Performance-Vesting Conditions”):



 
Performance Level
Threshold
(50%)
Target
(100%)
Maximum
(200%)
Weighting
 
[Metric 1]
[●]
[●]
[●]
[●]
 
[Metric 2]
[●]
[●]
[●]
[●]
 
[Metric 3]
[●]
[●]
[●]
[●]








--------------------------------------------------------------------------------





 
The final number of Performance Units actually awarded following the end of the
Performance Period, if any, shall be based on the weighted attainment of
specified levels of the Performance-Vesting Conditions, and may range between 0%
and 200% of the number of target Performance Units. More specifically, 0% of the
target Performance Units shall be earned upon less than threshold performance
achievement; 50% of the target Performance Units shall be earned upon threshold
performance achievement, 100% of target Performance Units shall be earned upon
target performance achievement and 200% of target Performance Units shall be
earned upon maximum performance achievement (with linear interpolation between
threshold and target performance achievement and between target and maximum
performance achievement). Each Performance Unit represents the right to receive
one share of the Company’s common stock, no par value per share (“Share”).


In determining achievement of the Performance-Vesting Conditions, the Committee
may make such adjustments as it deems appropriate, including adjustments to
performance metrics to take into account extraordinary, unusual or infrequently
occurring events as determined by the Committee. Further, the Committee may, in
its sole discretion, reduce the number of Performance Units actually delivered
hereunder even if the Performance-Vesting Conditions are achieved.


This Award shall not vest unless the Participant is continuously employed by the
Company or an Affiliate through the settlement date following the end of the
Performance Period, unless the Participant is eligible for a pro rata settlement
as provided for in the Forfeiture section below.
 
 
Forfeiture:
This Award shall be forfeited, with no consideration, upon termination of the
Participant’s employment unless such termination of employment occurs on account
of the Participant’s death or by the Company due to “Disability” (defined
below), in which case the Participant shall be eligible for a pro
rata settlement as described in the Settlement section below.


For this purpose, “Disability” shall have the meaning ascribed to such term (or
term of similar import) in the employment agreement between the Participant and
the Company, as in effect at the relevant time. Further, this Award shall expire
and be forfeited with respect to the unvested portion thereof if the threshold
Performance-Vesting Condition is not satisfied with respect to the Performance
Period. For greater clarity, notwithstanding anything to the contrary herein, in
the Performance Unit Award Agreement, or in any employment or other agreement
between the Participant and the Company, no portion of this Award shall
accelerate upon termination of the Participant’s employment other than as
expressly provided in this Grant Notice.
 
 
Settlement of Award:
Full Settlement: Where the Participant is eligible for full settlement of this
Award or any portion thereof, as soon as administratively practicable but in any
event within the first 60 days of the calendar year following the end of the
Performance Period, the Participant shall receive one fully vested Share for
each vested Performance Unit.


Pro Rata Settlement: Where the Participant is eligible for a pro rata settlement
of this Award or any portion thereof because the Participant experienced a
termination of employment described above prior to the settlement date, such pro
rata portion shall be determined by multiplying (i) the number of Performance
Units that would have vested based on actual achievement of the
Performance-Vesting Conditions had the Participant remained employed until the
settlement date by (ii) a fraction, (a) the numerator of which is the number of
days the Participant was employed by the Company during the Performance Period
up to the date of termination, and (b) the denominator of which is the number of
days from and after the first day of the Performance Period through the end of
the Performance Period, rounding up to the next whole Performance Unit. Such pro
rata portion of the Performance Units shall be settled in Shares, on a
one-for-one basis, as soon as administratively practicable but in any event
within the first 60 days of the calendar year following the end of the
Performance Period. If the Participant becomes eligible for a pro rata
settlement of this Award, then upon pro rata settlement the remainder of this
Award shall be forfeited.
 
 






--------------------------------------------------------------------------------





Settlement of Taxes:
Vesting and settlement of the Performance Units shall be subject to the
Participant satisfying any applicable federal, state and local tax withholding
obligations and non-U.S. tax withholding obligations. The amount of any
withholding taxes in respect of the Performance Units shall be satisfied by
having the Company withhold from the number of Performance Units payable to the
Participant under this Award a number of Shares having a fair market value equal
to such required tax withholding obligations. If, for any reason, the Shares
that would otherwise be deliverable to the Participant upon settlement of the
Performance Units would be insufficient to satisfy the tax withholding
obligations, the Company and any of its Subsidiaries are authorized to withhold
an amount from the Participant’s wages or other compensation sufficient to fully
satisfy the tax withholding obligations.



Representation Regarding Material Nonpublic Information


By signing below, I represent that, as of the date set forth below, I am not
aware of any material, non-public information with respect to First Solar or any
of its securities.


 
 
 
Signature
 
Date
 
 
 








